DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/24/2022.
Applicant's election with traverse of Group I in the reply filed on 06/24/2022 is acknowledged.  The traversal is on the ground(s) that the election would not be a serious burden to the Examiner.  This is not found persuasive because while the field of search for one group of claims may overlap with the field of search for the other group of claims, there is no reason to expect that said fields of search would be co-extensive.  Specifically, the search is not directed only to 102-type anticipatory art, but also to 103-type art pointing to the obviousness of the claimed invention.  The search for 103-type art for each group of claims would cause the fields of search to diverge, creating a serious burden on the Examiner to examine all of the claims together.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation - Invoked
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A charge amount measurement unit in claim 1, interpreted as 50, as surface potential system [0046]
A charge neutralization mechanism in claim 1, interpreted as 80 and is an ionized gas source [0065]
A retreating mechanism in claim 1, interpreted as a driving mechanism 70, which is comprised of at least a supporting shaft 70a [0056-0058].
A shield member of claim 2, interpreted as 60 [0026, 0051-0053], a circular metal shield. 
A rotation driving member of claim 2, interpreted as driving mechanism 16 which is comprised of supporting shaft of 16a [0032-0033].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4793908 to Scott et al in view of United States Patent No. 6431769 to Fukuda et al and United States Patent Application No. 2004/0019442 to Kitajima et al.
In regards to Claim 1, Scott teaches a substrate processing apparatus Fig. 2 for processing (film formation, Abstract), a substrate 231-233, comprising: a processing chamber (what appears to be 200, generically described in Col. 5 lines 19-33) accommodating the substrate 231-233, 
a mounting table 230 disposed in the processing chamber 200,
a measurement unit (in the form of 254, which is used to sense the total vapor deposited on the substrate holder and provides an electrical signal to close the shutter when the film thickness has reached a predetermined point (Col. 9 lines 34-45) disposed in the processing chamber (as shown in Fig. 2);
a charge neutralization mechanism configured to neutralize the substrate attraction surface of the mounting table (neutralizer 208 with ion/gas gun 250, Col. 8 lines 41-63, Col. 4 line 28-Col. 9 line 51).
Scott does not expressly teach that the mounting table attracts and holds the substrate using an electrostatic attractive force, a limitation that is a functional limitation.
 It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus substrate holder 230 of Scott is substantially the same as the claimed apparatus, the apparatus of Scott would be capable of fulfilling the limitations of the claim and thus be able to attract and hold the substrate, there being no structural difference between the apparatus of Scott and that of the claim, and as the substrates are being held upside down in Fig. 2, which suggests some kind of chucking.
Scott does not expressly teach a retreating mechanism configured to make the (film thickness) measurement unit retreat from a measurement position facing the substrate attraction surface of the mounting table.  
	Fukuda teaches a film thickness sensor 64 Fig. 5, 6 which is mounted on a shaft 67, 67a which is comprised of an arm and a rotational shaft 67a and a drive mechanism that is not shown, thus forming a retreating mechanism configured to make the measurement unit retreat from a measurement position facing the substrate attraction surface of the mounting table (Col. 3 line 44-Col. 10 line 2). Fukuda further teaches that by making the sensor rotatable, it moves the sensor away from the wafer thus preventing the sensor from being contaminated (Col. 7 lines 14-18).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Scott by mounting the measurement unit on a retreating mechanism, as per the teachings of Fukuda. One would be motivated to do so for the predictable result of preventing the sensor from being contaminated. See MPEP 2143 Motivation A.
Scott in view of Fukuda does not expressly teach that the measurement unit is a surface potential measurement/charge amount measurement unit. 
Kitajima teaches a substrate processing apparatus Fig. 1 where the surface potential measurement unit 3 is a Kelvin probe 31 having an electrode 32 that has a position for measurement the surface potential [0065-0066], the surface potential measurement is used for determining the film thickness [0016-0100], Claim 1. 
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. Thus as Scott in view of Fukuda teaches a film thickness measurement unit that is generic and Kitajima teaches a film thickness measurement unit that uses surface potential measurement to determine a film thickness, the measurement unit of 3 of Kitajima is an art analogous equivalent for the measurement unit of Scott in view of Fukuda. 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 6, Scott in view of Fukuda and Kitajima teaches the charge neutralization mechanism performs charge neutralization when the charge amount of the substrate attraction surface of the mounting table exceeds a threshold value, as Scott teaches that thickness having a predetermined limit that when exceeded stops film growth (see Claims 1-18), such that neutralization could also start when the charge is detected to need additional film, as broadly recited.
Furthermore, this methodology listed in the claim is considered a functional limitations or that of intended use. 
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Scott in view of Fukuda and Kitajima is substantially the same as the claimed apparatus, the apparatus of Scott in view of Fukuda and Kitajima would be capable of fulfilling the limitations of the claim and thus be able to perform charge neutralization when the charge amount of the substrate attraction surface of the mounting table exceeds a threshold value, there being no structural difference between the apparatus of Scott in view of Fukuda and Kitajima and that of the claim.

Claim(s) 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4793908 to Scott et al in view of United States Patent No. 6431769 to Fukuda et al and United States Patent Application No. 2004/0019442 to Kitajima et al, as applied to Claims 1 and 6 above, and in further view of United States Patent Application No. 2010/0089315 to Brown et al.
The teachings of Scott in view of Fukuda and Kitajima are relied upon as set forth in the above 103 rejection.
In regards to Claim 2, Scott teaches a shield member in the form of shutter 260 disposable between the charge amount measurement unit 254 located at the measurement position and the mounting table 230 and provided with an opening smaller than the substrate attraction surface of the mounting table (as shown in Fig. 2); and a rotation driving unit 240 configured to rotate the mounting table (see rotating axis 1 shaft in Fig. 2), wherein the rotation driving unit rotates the mounting table so that a portion of the substrate attraction surface of the mounting table that is exposed through the opening of the shield member/shutter to the charge amount measurement unit located at the measurement position is switched, and the charge amount measurement unit sequentially performs the measurement on the portion of the substrate attraction surface of the mounting table that is exposed through the -30-opening of the shield member (as per the steps of Col. 8 line 41-Col. 9 line 45 and the shutter is opened).  
	Scott does not expressly teach a shutter is a circular metal plate.
	Brown teaches that a shutter is a disc (i.e., circular) and made out of aluminum or metal ([0007], Claims 1-19).
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. Thus it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Scott in view of Fukuda and Kitajima by changing the shutter to be a metal disc, as per the teachings of Brown. See MPEP 2143 Motivation B.
In regards to Claim 7, Scott in view of Fukuda and Kitajima and in further view of Brown teaches the charge neutralization mechanism performs charge neutralization when the charge amount of the substrate attraction surface of the mounting table exceeds a threshold value, as Scott teaches that thickness having a predetermined limit that when exceeded stops film growth (see Claims 1-18), such that neutralization could also start when the charge is detected to need additional film, as broadly recited.
Furthermore, this methodology listed in the claim is considered a functional limitations or that of intended use. 
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Scott in view of Fukuda and Kitajima is substantially the same as the claimed apparatus, the apparatus of Scott in view of Fukuda and Kitajima would be capable of fulfilling the limitations of the claim and thus be able to perform charge neutralization when the charge amount of the substrate attraction surface of the mounting table exceeds a threshold value, there being no structural difference between the apparatus of Scott in view of Fukuda and Kitajima and that of the claim.
 
Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4793908 to Scott et al in view of United States Patent No. 6431769 to Fukuda et al, United States Patent Application No. 2004/0019442 to Kitajima et al and United States Patent Application No. 2010/0089315 to Brown et al, as applied to Claims 1 and 6 above, and in further view of United States Patent Application No. 2002/0139666 to Hsueh et al.
The teachings of Scott in view of Fukuda and Kitajima and Brown are relied upon as set forth in the above 103 rejection.
In regards to Claims 3 and 4, Scott in view of Fukuda and Kitajima and Brown does not expressly teach the opening has a sector shape in a plan view or a vertex of a central corner of the sector shaped opening coincides with a rotation center of the mounting table rotated by the rotation driving unit.  
Hsueh teaches a shield unit/shutter 100 Fig. 8 that is a disk that allows for light or target beams to selective hit a substrate with an opening 104 which is in a sectional shape in plan view ([0044-0045], see shape in Fig. 8) and wherein the opening is in the center of the disc of 100 (as generally shown in Fig. 8) like a pie such that a vertex of a central corner of the sector shaped opening coincides with a rotation center of the mounting table rotated by the rotation driving unit, shape of the opening can be modified through fingers 61-65, 161-165 [0022-0053], thus resulting in a vertex of a central corner of the sector shaped opening coincides with a rotation center of the mounting table rotated by the rotation driving unit.
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. Thus, it would be obvious, before the effective filing date, to have modified the shutter of Scott in view of Fukuda and Kitajima and Brown with that of Hsueh as an art analogous structure. See MPEP 2143 Motivation B.
The resulting apparatus fulfills the limitations of the claims.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4793908 to Scott et al in view of United States Patent No. 6431769 to Fukuda et al, United States Patent Application No. 2004/0019442 to Kitajima et al and United States Patent Application No. 2010/0089315 to Brown et al, as applied to Claims 1 and 6 above, and in further view of United States Patent Application No. 2012/0006675 to Yamamoto.
The teachings of Scott in view of Fukuda and Kitajima and Brown are relied upon as set forth in the above 103 rejection.
In regards to Claim 5, Scott in view of Fukuda and Kitajima and Brown do not expressly teach the shield member is made of a metal and grounded.  
	Yamamoto teaches a shutter 14 Fig. 1 which is made out of  conductive metal such as Al, SUS, and is grounded [0016-0022].
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213  USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As it is known to made a shutter grounded in a substrate processing apparatus, as taught by Yamamoto, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the shutter as taught by Scott in view of Fukuda and Kitajima and Brown to make the shutter grounded. See MPEP 2143, Exemplary Rationales A.
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a shutter analogous to that of Scott in view of Fukuda and Kitajima and Brown out of metal, as taught by Yamamoto, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716